 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARL JOHNSON,                                    No. 1: 18-cv-00061-DAD-JDP
12                        Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, DISMISSING
14   J. SCALIA, et al.,                               CERTAIN CLAIMS WITH LEAVE TO
                                                      AMEND
15                        Defendants.
16                                                    (Doc. No. 15)
17

18          Plaintiff Carl Johnson (“plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 11, 2018, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff be allowed to proceed on claims under the Eighth Amendment

23   against defendants J. Scalia, A. Fritz, B. Hackworth, A. Aranda, J. Campos, and two Doe

24   defendants for providing him unsanitary conditions of confinement, and against two Doe

25   defendants for delaying medical treatment for plaintiff’s serious medical needs. (Doc. No. 15.)

26   The magistrate judge recommended that the remainder of plaintiff’s claims be dismissed with

27   leave to amend. (Id. at 1, 8-9, 10.) The findings and recommendations were served on plaintiff

28   and contained notice that any objections thereto were to be filed within twenty-one (21) days after
                                                      1
 1   service. (Id. at 10.) On July 27, 2018, plaintiff filed objections to the findings and

 2   recommendations. (Doc. No. 16.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          In his objections, plaintiff argues that the findings and recommendations fail to recognize

 7   his claims against defendants Scalia, Fritz, Hackworth, and two Doe defendants for denial of

 8   medical treatment. (Doc. No. 16 at 2.) Plaintiff relies on his allegations in paragraphs 1-39 of the

 9   complaint and argues that defendants knew that they were exposing him to a substantial risk of

10   serious harm when they served his meals in unsanitary conditions. (Id.) As discussed in the

11   findings and recommendations, plaintiff has sufficiently pled Eighth Amendment conditions of

12   confinement claims against defendants Scalia, Fritz, Hackworth, and two Doe defendants for

13   subjecting him to unsanitary conditions that allegedly resulted in plaintiff’s severe abdominal

14   pain. (See Doc. No. 15 at 7.) To the extent that plaintiff intends to state a deliberate indifference

15   claim for denial of medical treatment against the prison staff members who distributed his meals,

16   he may only do so if he is able to allege facts in an amended complaint supporting a claim that

17   those defendants knew of his severe abdominal pain but did nothing to assist him in obtaining

18   medical treatment for that condition. (See id. at 8.)

19          Accordingly,

20          1.      The findings and recommendations issued on July 11, 2018 (Doc. No. 15) are
21                  adopted in full;

22          2.      This action shall proceed on two sets of plaintiff’s claims:

23                  a.      Plaintiff’s conditions of confinement in violation of the Eighth

24                          Amendment claim against defendants J. Scalia, A. Fritz, B. Hackworth, A.

25                          Aranda, J. Campos, and two Doe defendants;

26                  b.      Plaintiff’s claim of deliberate indifference to his serious medical needs in
27                          violation of the Eighth Amendment against the two Doe defendants;

28          3.      All other claims are dismissed with leave to amend; and
                                                       2
 1        4.    This matter is referred back to the assigned magistrate judge for further

 2              proceedings consistent with this order.

 3   IT IS SO ORDERED.
 4
       Dated:   October 5, 2018
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
